DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GULATI et al. (US 2011/0281093).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).  Gulati teaches applying the ion exchange treatment to one or both of the first and second face (para. 0038).
Regarding claim 2, Gulati teaches the minimum value is 0.047 mm and the maximum value is 0.054 mm (para. 0050) which falls into the claimed range of at most 90% of the maximum value.  

Regarding claim 5, Gulati teaches the non-uniformly ion-exchanged surface layer induces a curvature due to the surface compressive stress (para. 0051).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of LIANG (US 2013/0122254).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).
Gulati is silent to applying a mask.
Liang teaches a method of producing a patterned layer of compressive stress of a glass substrate. Liang teaches applying a masking to cover regions of the outer .

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).
Gulati is silent to using a paste for the ion exchange.
Abramov teaches applying, non-uniformly, the ion- exchange treatment to the outer surface comprises non-uniformly applying a paste containing alkaline metal salts to outer surface (para. 0015).  It would have been obvious to one of ordinary skill in the art to use a paste in the method of Gulati because Gulati teaches that strengthening can be achieved by utilizing materials employed in the prior art (para. 0069).
.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570) as applied to claim 6 above, and further in view of ABDOLVAND et al. (US 2015/0246847).
Gulati as modified by Abramov teaches a method of making a glass substrate having non-uniform ion exchange.
Abdolvand teaches a method of making an ion exchange substrate. Abdolvand teaches that the glass substrate is annealed after ion exchange (para. 0022). It would have been obvious to one of ordinary skill in the art to anneal the glass of Gulati after ion exchange because annealing removes internal stresses in the glass.
Regarding claim 8, Abramov teaches that the ion exchange occurs at a temperature below 200°C (para. 0019). It would have been obvious to one of ordinary skill in the art that a holding time of 2 to 10 hours would have been achieved through routine experimentation to optimize the ion exchange.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570) and ABDOLVAND et al. (US 2015/0246847).

Gulati is silent to using a paste for the ion exchange.
Abramov teaches applying, non-uniformly, the ion- exchange treatment to the outer surface comprises non-uniformly applying a paste containing alkaline metal salts to outer surface (para. 0015).  It would have been obvious to one of ordinary skill in the art to use a paste in the method of Gulati because Gulati teaches that strengthening can be achieved by utilizing materials employed in the prior art (para. 0069).
Abdolvand teaches a method of making an ion exchange substrate. Abdolvand teaches that the glass substrate is annealed after ion exchange (para. 0022). It would have been obvious to one of ordinary skill in the art to anneal the glass of Gulati after ion exchange because annealing removes internal stresses in the glass.
Regarding claim 11, Abramov teaches that the ion exchange occurs at a temperature below 200°C (para. 0019). It would have been obvious to one of ordinary 
Regarding claim 12, Gulati teaches maximum value of the compressive stress is 800 MPa and that minimum value of compressive stress is 400 MPa (para. 0050) which falls into the claimed range of at most 90% of the maximum value.  
Regarding claims 13, figure 4 of Gulati shows embodiments where the minimum value of the surface compressive stress is at most 50% of the maximum value and at most 30% of the maximum value.  
Regarding claim 14, Gulati teaches the non-uniform ion-exchange treatment is selectively applied to one or more designated surface areas on the outer surface in order to produce one or more surface areas of a first kind and one or more surface areas of a second kind, wherein the surface compressive stress and/or the depth of layer is different in the one or more surface areas of the first and second kinds (para. 0050).  
Regarding claim 16, Gulati teaches the non-uniform ion-exchange treatment is applied such that the surface compressive stress and/or the depth of layer correspond to the respective maximum value in the one or more surface areas of the first kind and to the respective minimum value in the one or more surface areas of the second kind (para. 0050).  
Regarding claim 17, Abramov teaches that the paste is KNO3 (para. 0021).
Regarding claim 18, Gulati teaches controlling a slow ion-exchange rate to achieve the ion-exchange surface layer with the maximum value of the depth of layer of 0.054 mm (para. 0050) which is about 50 µm and the maximum value of the surface 
Regarding claim 19, although Gulati teaches that the glass may have a depth of layer as low as 10 µm, it would have been obvious to one of ordinary skill in the art that a depth of less than 3 µm would have been achieved through routine experimentation to optimize the ion exchange.
Regarding claim 21, Gulati teaches the non-uniformly ion-exchanged surface layer induces a curvature due to the surface compressive stress (para. 0051).  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of GULATI et al. (US 2014/0141217).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).
Gulati is silent to the effect of the ion exchange on the refractive index.
Gulati 2014 teaches a method of making chemically strengthened glass by ion exchange. Gulati 2014 teaches that ion exchange treatments induce a change in the 
Regarding claim 23, Gulati teaches the non-uniformly ion-exchanged surface layer induces a curvature due to the surface compressive stress (para. 0051).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of SAKAKIBARA et al. (US 2017/0022343).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).
Sakakibara teaches touch screen glass displays can be used in optical grids (para. 0003). It would have been obvious to one of ordinary skill in the art to use the glass of Gulati as an optical grid because Gulati teaches a touchscreen display (para. 0004).

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. Applicant argues on page 6 that “Gulati discloses applying the paste to only the edges of the glass and, not to only the regions now recited by present claim 1. However, Gulati is silent to applying the ion exchange material in paste form. Paragraph 0038 states that the ion exchange is performed on one or both of the first and second face which reads on “applying an ion-exchange treatment to only regions of the first face, to only regions of the second face, to only regions of one of the one or more edges, and any combinations thereof”. 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest masking to more than the regions wherein the masking has varying permeability to ions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741